Citation Nr: 0101486	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  98-03 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to service-connected left 
anterior cruciate ligament (ACL) strain.

2.  Entitlement to an increased evaluation for left ACL 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to April 
1982 and from August 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The veteran submitted a claim for entitlement to service 
connection for a finger disability in August 1999.  This 
claim was denied as not well grounded in January 2000, with 
notice of the denial provided that same month.  The Veterans 
Claims Assistance Act of 2000 (VCAA) (to be codified at 
Chapter 51 of United States Code), Public Law 106-475, became 
effective on November 9, 2000.  The VCAA removed the 
requirement for a claimant to submit a well-grounded claim.  
The provisions of the VCAA would apply to this issue.  See 
VBA Fast Letter 00-87 (November 17, 2000).  Therefore, this 
issue is referred back to the RO for such further action as 
may be necessary.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's left ankle disorder, to include arthritis, 
is not related to service.

3.  The veteran's left ankle disorder, to include arthritis, 
was not caused by, or aggravated by, his service-connected 
left ACL strain.

4.  Left ACL strain is not manifested by more than slight 
recurrent subluxation or lateral instability.

5.  Arthritis of the left knee is manifested by a limitation 
of motion due to pain, evidence of degenerative changes, and 
subjective complaints of pain.


CONCLUSIONS OF LAW

1.  A left ankle disorder, to include arthritis, was not 
incurred as a result of military service, or aggravated by 
service-connected left ACL strain.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 
3.102, 3.310 (2000).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for left ACL strain have not been met.  
38 U.S.C.A. § 1155 (West 1991); VCAA, §§ 3a, 4; 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5257 (2000).

3.  A separate 10 percent rating for left knee degenerative 
arthritis is warranted.  38 U.S.C.A. § 1155; VCAA, §§ 3a, 4; 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A review of service medical records (SMRs) for the veteran's 
first period of service reflects that he suffered an injury 
to his left foot in March 1980 when he dropped a soda 
container on his foot.  X-rays of the left foot were within 
normal limits.  There was no further complaints or treatment 
provided.  The veteran was treated for complaints of left 
ankle pain in November 1981.  No specific injury was noted.  
In December 1981, the veteran complained of a left ankle 
sprain while playing basketball.  There was no obvious edema 
but there was pain with palpation on the right medial 
malleolus.  The assessment was probable left ankle sprain.  
There were no further entries noting treatment for any type 
of left ankle complaints.  

United States Army Reserve Physical examination reports, 
dated in 1985 and 1989, were negative for any complaints of 
left ankle problems or findings of a left ankle problem.  

The veteran was called to active duty in August 1990.  During 
that period of service, he was seen on at least three 
occasions for complaints relating to the left knee.  The June 
1991 demobilization physical examination reported a left knee 
complaint on the examination.  There was no swelling, 
effusion or crepitus.  However, mild lateral cruciate 
ligament laxity was noted.  There was no mention of any type 
of problem with the left ankle, either by the veteran or the 
examiner.

Based on service medical records and a VA orthopedic 
examination in March 1992, the veteran was granted service 
connection for left ACL strain in July 1992.  He was assigned 
a 10 percent rating that has remained in effect until the 
present.  The rating was based on mild laxity of the ACL.

Received in September 1997 was the veteran's request for an 
increased rating for the left knee disorder.  Associated with 
his request were private medical records and statements from 
family members.

Private treatment records from the Henry Ford Hospital and 
Fairlane Center (Henry Ford) for the period from March 1992 
to September 1997, reflect treatment provided to the veteran 
for complaints involving his left knee and left ankle.  X-
rays of the left knee from March 1992 were interpreted as 
negative, and the assessment was knee pain with possible 
chondromalacia.  A November 1993 entry noted that the veteran 
suffered a left ankle sprain at work.  X-rays were negative.  
In April 1994, the veteran was given a patellar knee sleeve 
and exercises for his left knee.  It was noted that the left 
ankle had been bothering him since October 1993 when he 
suffered an eversion injury after he slipped on some oil on 
the floor at work.  The diagnosis was tendonitis.  The ankle 
was placed in a short leg case on a couple of occasions.  A 
February 1997 orthopedic evaluation reported a full range of 
motion for the left knee with no instability, increased 
warmth, joint effusion or crepitation.  Left ankle findings 
were reported, however, they were not associated with the 
left knee.  A June 1997 entry noted evaluation of a second 
left ankle injury.

The veteran submitted statements from M. T., M. D., and S. 
P., P.T., from Henry Ford in September 1997.  Dr. T. noted 
that the veteran had received treatment for complaints of 
left knee and left ankle pain and experienced a recent flare 
in symptoms.  Mr. P. reported on providing physical therapy 
to the veteran from January to May 1997 for continued 
soreness in the ankle/foot.

The veteran submitted lay statements from family members in 
September 1997.  His brother-in-law noted that the veteran's 
ability to engage in sports was different upon his return 
from active duty in June 1991.  He walked with a slight limp 
and was not able to perform various tasks without complaining 
of pain in his left knee.  He said that the veteran's left 
knee problems had become worse over time and affected his 
work and family.  The other statement, from the veteran's 
spouse, also said that the appellant's left knee was a 
problem ever since his release from active duty in June 1991.  
She attributed the veteran's need for doctors' appointments 
and physical therapy to left knee problems.  She also said 
that the pain and its affect on the veteran had also affected 
his ability to relate to his family.

The veteran submitted his own statement in September 1997.  
He said that he experienced constant pain in his left knee 
and that he was unable to perform his job as an assemblyman 
because of left knee and left ankle pain.  He said that his 
left ankle injury occurred in 1993 when his left knee buckled 
and caused him to fall.

The veteran was afforded a VA orthopedic examination in 
October 1997.  He complained of left knee and left ankle 
pain.  He said that he was unable to do any exercise, jogging 
or sports due to his pain.  He gave a history of slipping on 
some oil at work and twisting his left knee and left ankle in 
1993.  Objectively, the veteran walked well in the 
examination room.  He was able to squat.  There was no 
swelling or deformity of the left knee.  The joint line was 
nontender.  McMurray, Drawer and Lachman's test were all 
negative.  The range of motion was listed from 0 to 135 
degrees with complaint of pain.  The left ankle was also 
examined.  The examiner stated that x-rays of the left knee 
looked normal, as did x-rays of the left ankle.  The 
diagnoses were status post injury left knee and left ankle.  
The examiner opined that the left knee was not responsible 
for the ankle injury as evident by the history of the injury.  
The left ankle injury occurred when the veteran slipped in 
some oil.

The veteran submitted a statement in March 1998 wherein he 
stated that the October 1997 VA examination did not reflect 
the severity of his symptoms.  He said that he had been off 
work before the examination and his left knee did not reflect 
how it feels after a day of work.  

The veteran testified at a hearing at the RO in February 
1999.  The veteran said that VA wanted to perform surgery on 
his knee in 1995 but he did not want to have it.  The veteran 
further testified that he felt his left knee had left him 
almost a "cripple."  He could not engage in any physical 
exercise or take his children for long walks.  He said even 
his job was in jeopardy.  He said that he had been on a 
program of physical therapy through work but that ended in 
July 1998.  He said that he was scheduled to see his doctor 
in the near future.  The hearing officer stated that the 
medical information should include ranges of motion and 
stability assessments.  The hearing officer noted that 
current evidence reflected a full range of motion and no 
instability of the left knee.  The veteran was to provide 
copies of his private medical treatment.

Associated with the claims file are additional treatment 
records from Henry Ford.  A March 1998 orthopedic clinic 
entry noted that the veteran complained of left knee pain.  
It did not feel like it was going to give out but felt like 
it might lock up.  Range of motion was noted as from 0 to 120 
degrees with some crepitus.  There was no effusion, warmth or 
erythema.  The knee was stable to valgus stresses and there 
was negative anterior and posterior Drawer signs and negative 
Lachman's test.  The assessment was patellofemoral syndrome.  
A physical therapy assessment, from April 1998, noted that 
the complained of pain that was a 2-3 at its best to a 7-8 at 
its worst.  He would have pain going down stairs, lifting and 
with prolonged ambulation and squatting.  The veteran also 
complained of a left ankle injury that had left him unable to 
run.  The therapist reported that x-rays of the left knee 
were negative.  Range of motion was reported as within normal 
limits.  The assessment was some type of internal derangement 
syndrome, possibly meniscal versus patellofemoral syndrome.  

An entry, dated in April 1999, noted that the veteran 
continued to complain of left knee pain and stiffness.  
Physical examination reported no warmth, erythema or effusion 
with full active extensions.  There was mild pain anteriorly 
with full flexion.  There was mild medial joint line 
tenderness.  McMurray's test was equivocal.  X-rays showed 
moderate degenerative changes, primarily the patellofemoral 
joint.  The veteran was to have a MRI study and return.  The 
results of the MRI were reviewed in May 1999.  The MRI showed 
intact menisci and intact ligaments.  A small osteochondral 
defect on the lateral femoral condyle near the apex of the 
trochlear groove was noted.  Physical examination reported no 
warmth, or erythema.  There was a full range of motion.  The 
examiner noted that x-rays had shown moderate degenerative 
changes in the patellofemoral joint.  Because of this, the 
veteran was advised to avoid unnecessary stairs, climbing and 
squatting.  He was also given a work restriction for this as 
well as no prolonged walking or standing because of his ankle 
symptoms.  The veteran was to return to the clinic in the 
future as necessary.

The veteran submitted a statement from R. Zvirbulis, M. D., 
in June 1999.  The statement noted that the veteran's left 
knee condition had not improved since 1990.  He said that the 
veteran's symptoms had worsened.

The veteran's representative submitted a request for a 
medical opinion from Dr. Zvirbulis in February 1999.  The 
representative provided a faxed statement from a C. Zingas, 
M. D., in September 1999.  The statement was ostensibly in 
reply to questions asked about the veteran's left knee and 
left ankle disorders.  The statement indicated a diagnosis of 
osteoarthritis and pain of the left ankle.  Dr. Zingas stated 
that he could not say with certainty that the left ankle was 
aggravated by the left knee.

The veteran was afforded a VA examination in September 1999.  
However, the examination provided no findings pertinent to 
the issues on appeal.  The report did note that the veteran 
was not currently employed.  However, the reason for the 
unemployment was not reported.

The veteran submitted an operative report, and request for a 
leave of absence from his employer in December 1999.  Both 
the operative report and leave of absence form were prepared 
by Dr. Zingas.  The operative report noted that the veteran 
had undergone a left triple arthrodesis due to persistent 
left hindfoot pain in October 1999.  The leave of absence 
form noted a diagnosis of left foot arthritis that was first 
treated in May 1998.  Dr. Zingas attributed the arthritis to 
the work-related ankle injury in 1993.

Finally, the veteran submitted a statement from Dr. Thibodeau 
in December 1999.  Dr. Thibodeau stated that the veteran 
injured his left knee and left ankle in service in 1989.  The 
ankle improved but the left knee continued to be a problem.  
Dr. Thibodeau said that the veteran injured both his left 
knee and left ankle again in 1993 and had had ongoing 
problems since that time.  He opined that it was probable 
that the ongoing difficulties of the left knee had some 
impact on the course of the left ankle problems.  

II.  Analysis

The Board has reviewed the record and finds that all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained, and there is no further development needed 
to satisfy the duty to assist.  Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).

A.  Left Ankle

A veteran seeking disability benefits must generally 
establish: (1) status as a veteran; (2) the existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of his disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Further, a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2000) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

The veteran's SMRs reflect treatment for a left ankle sprain 
in 1981 with no residuals.  The SMRs also reflect treatment 
for complaints of left knee pain during his second period of 
service.  However, there was no mention of any problems 
involving the left ankle.

Postservice treatment records from Henry Ford clearly show 
that the veteran suffered an injury to his left ankle while 
employed at Ford in 1993.  The contemporaneous treatment 
records from Henry Ford show that he suffered the injury when 
he slipped on some oil.  Moreover, the private medical 
records submitted by the veteran reflect that he has sought 
Workman's Compensation for this injury rather than claiming 
it was due to his service-connected left knee injury.  This 
was further supported by Dr. Zingas' certification for a 
leave of absence in December 1999 when he attributed the 
diagnosis of left foot arthritis to the 1993 work injury.  
The private treatment records further reflect ongoing 
problems with the left ankle due to the 1993 injury, to 
include extensive physical therapy in 1997, to the point that 
surgery was performed in 1999 to relieve left hindfoot pain.

The October 1997 VA examiner stated that the left ankle 
injury was due solely to the veteran having slipped in the 
oil.  There was no medical opinion to reflect any 
exacerbation of the left ankle problems by the left knee 
disability.

The faxed statement from Dr. Zingas does not support the 
veteran's claim.  The opinion does not say anything to 
support an allegation of aggravation or causation.  The 
December 1999 letter from Dr. Thibodeau is of little 
probative value.  First, the letter attributed an injury to 
the left ankle and left knee in service in 1989 when no such 
event happened, in fact, the veteran was not in service in 
1989, and the army reserve physical examination report makes 
no reference to the claimed injuries.  There is no evidence 
of a left ankle injury in service beyond 1981.  Further, the 
veteran's left knee injury occurred in September 1990.  
Dr. Thibodeau, an internal medicine physician, acknowledged 
the work-related left ankle injury in 1993 and says only that 
it is probable that left knee difficulties have had some 
impact on the left ankle.  He cited to no evidence or 
rationale in support of his opinion.  None of the orthopedic 
physicians from Henry Ford recorded any finding that provided 
a nexus between the veteran's left knee disability and his 
left ankle problems.  Nor was there any recorded finding of 
any aggravation of the left ankle problems.  Dr. Zingas, the 
veteran's orthopedic surgeon did not make any finding of 
causation or aggravation.  Therefore, the Board finds that 
there is no support for Dr. Thibodeau's opinion, either in 
his own clinical notes or from the other evidence of record.  
See generally Bloom v. West, 12 Vet. App. 185, 187 (1999).

In reviewing all the evidence of record, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim.  The SMRs reflect an acute and transitory left ankle 
problem in 1981.  The private treatment records document the 
postservice left ankle injury in 1993.  None of the VA or 
private records relate the current left ankle problems to 
service or show any connection between the veteran's left 
knee disability and the residuals of his 1993 ankle injury.  
The VA examination report from October 1997 clearly states 
that there is no nexus or aggravation between the left knee 
disability and any left ankle disorder.

The lay statements provided by the veteran and his family 
members describe his pain and limitations, although almost 
entirely related to the left knee.  However, while the 
veteran, and his family members, are capable of providing 
evidence of symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Causative factors of a disease, such as arthritis, 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The medical etiology of arthritis cannot 
be established by the veteran's, or family members, lay 
opinions.  Grover v. West, 12 Vet. App. 109, 112-133 (1999).

The Board has also considered the veteran's claim under 
continued symptomatology under 38 C.F.R. § 3.303(b) and 
Savage.  However, he still has not provided the required 
nexus through medical evidence.  The holding in Savage does 
not relieve the veteran of the burden of providing a medical 
nexus for his claimed condition.  Voerth v. West, 13 Vet. 
App. 117, 120-121 (1999).

Therefore, without competent evidence that shows that the 
left ankle disorder, to include arthritis, is related to 
service, or was either caused by, or aggravated by the 
veteran's service-connected left knee disability the claim 
must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for a left ankle disorder, 
secondary to service-connected left ACL strain.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); VCAA, § 4, (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§ 3.102 (2000).

B.  Left Knee

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

In this case, the veteran's left ACL strain has been 
evaluated under the provisions of Diagnostic Code 5257 of the 
rating schedule, relating to recurrent subluxation or 
instability.  38 C.F.R. § 4.71a (2000).  The Board notes that 
several supplemental statements of the case referred to the 
disability as patellofemoral syndrome.  However, no change 
was made in the diagnostic code used to rate the disability.  
Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight recurrent subluxation, or slight lateral 
instability.  A 20 percent rating is for application where 
there is moderate recurrent subluxation or instability.

The evidence of record does not support an increased 
evaluation under Diagnostic Code 5257.  The VA examination 
reports, treatment records and private records do not show 
any increased problems with instability beyond that reported 
during the 1992 VA medical examination.  A May 1999 MRI 
reported the ligaments as intact.  Accordingly, an increased 
rating is not justified.  However, in light of opinions of 
the VA General Counsel in VAOPGCPRECs 9-98 and 23-97, two 
separate evaluations are in order.

The Board further notes that inasmuch as the record reveals 
no evidence of ankylosis or impairment of the tibula or 
fibula, an increased evaluation under Diagnostic Codes 5256 
and 5262, respectively, are not for application in this case.  
Finally, there is no evidence of dislocated semilunar 
cartilage to warrant the assignment of a 20 percent rating 
under Diagnostic Code 5258.  38 C.F.R. § 4.71a.

Subluxation and instability have been found by the General 
Counsel in the aforementioned opinions to represent a 
different disability than that caused by arthritis.  
Accordingly, the Board now turns to the Diagnostic Criteria 
for rating arthritis in order to assign a separate rating for 
arthritis.  In this respect, Diagnostic Code 5003 provides 
that, when documented by x-rays, arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  38 C.F.R. § 4.71a.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261, a 10 percent rating is 
warranted if extension is limited to 10 degrees, or if 
flexion is limited to 45 degrees.  The clinical evidence 
noted above, however, shows full extension to 0 degrees, and 
flexion to at least 120 degrees.  Hence, these Diagnostic 
Codes do not provide the basis for a separate rating.  

The veteran can still be assigned a separate 10 percent 
rating for arthritis if there is x-ray evidence of arthritis 
and painful motion under 38 C.F.R. § 4.59 (2000).  VAOPGCPREC 
9-98.  The veteran has continually presented subjective 
complaints of left knee pain.  He has also presented lay 
statements attesting to his symptomatology.  The private 
records have recorded mostly a full range of motion for the 
left knee but painful motion has also been objectively 
identified.  Finally, while there appears to be conflicting 
reports of arthritis in the record, both VA and private MRI 
reports document degenerative changes in left knee.  
Therefore, the Board finds that the veteran meets the 
necessary criteria for the assignment of a separate 10 
percent rating under Diagnostic Code 5003.  

In reaching these decisions the Board observes that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for 
application under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1997).  While these 
regulations are applicable with respect to the ratings 
warranted under the Diagnostic Codes pertaining to limited 
motion, i.e., Diagnostic Codes 5003, 5260, 5261; the assigned 
separate 10 percent evaluation more than adequately 
compensates the degree of impairment caused by pain outside 
of that recognized by these Diagnostic Codes.  Hence, in 
granting a separate 10 percent rating the Board is granting 
benefits under these regulations.  Thus, these regulations 
have been considered, and a higher rating is not warranted in 
the absence of a greater limitation of motion, more objective 
evidence of painful pathology, or greater left knee laxity.



ORDER

Service connection for a left ankle disorder, to include as 
secondary to service-connected left ACL strain, is denied.

An increased rating for left ACL strain is denied.

Entitlement to a separate 10 percent rating for arthritis of 
the left knee is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

